DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Suneel Arora on 10/26/2021.
The application has been amended as follows:
In the claims: 
Cancel claim 18.
Allowable Subject Matter
Claims 1, 4-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-8 and 10-14 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the voltage adjustment arrangement comprises a first reference source, coupled to the at least one input of the amplifier; and wherein the at least one input of the amplifier comprises a first input and a second input, and wherein a common mode reference is coupled to both the first input and the second input” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 9 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the analog subtractor circuit further comprises a first, second, third and fourth resistors; wherein the first resistor is electrically coupled in series between the first input and the first AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/811,602Dkt: 3867.729US1 Filing Date: March 6, 2020 Title: A CURRENT-TO-VOLTAGE SIGNAL CONVERTER voltage signal; wherein the second resistor is electrically coupled to the first input and forms a negative feedback loop based on the output of the operational amplifier, wherein the output of the operational amplifier is the second voltage signal; wherein the third resistor and the fourth resistor form a potential divider such that the third resistor is electrically coupled in series between the second input and the first reference voltage, and the fourth resistor is electrically coupled to a ground state; and, wherein the first and third resistors have substantially the same value resistance and the second and fourth resistors have substantially the same value resistance” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 15-16 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the voltage adjustment arrangement comprises a feedback amplifier arranged to actively control the voltage adjustment based on the positive voltage output” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 19 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, wherein the at least one input of the amplifier comprises a first input and a second input, wherein the voltage adjustment arrangement comprises a common mode reference coupled to both the first input and the second input, wherein the common mode reference is a DC source, and further performing the steps of: predetermining a DC offset voltage of the first voltage signal; and predetermining a voltage or current value of the DC source based on the predetermined DC offset voltage” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim is 20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “wherein the at least one input of the amplifier comprises a first input and a second input, wherein the voltage adjustment arrangement comprises a common mode reference coupled to both the first input and the second input, wherein the common mode reference is a DC source, and further performing the steps of: adjusting a voltage or current value at both the first input and the second input based on a DC offset voltage of the first voltage signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 21-22 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an analog level-shifter voltage adjustment arrangement, coupled to at least one input of the amplifier, and configured such that the voltage at the at least one input of the amplifier is between a first predetermined voltage threshold and a second predetermined voltage threshold” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843